          Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 1 of 56



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

 TIMOTHY EKSTROM
 5651 Harbor Valley Drive
 Brooklyn, MD 21225

 and

 DAVIDA CARNAHAN
 1131 Sailfish Court
 Churchton, MD 20733

 Plaintiffs,

 v.                                                 Civil Action No.:
                                                    _______________________
 CONGRESSIONAL BANK, successor by
 merger to AMERICAN BANK
 6701 Democracy Boulevard
 Bethesda, MD 20817
 Serve on: John R. Lane, Resident Agent
 6701 Democracy Boulevard, Suite 400
 Bethesda, MD 20817

 Defendant.


                                 CLASS ACTION COMPLAINT

        Plaintiffs Timothy Ekstrom and Davida Carnahan, on behalf of themselves and the entire

class of persons similarly situated, by and through their attorneys, Michael Paul Smith and Melissa

L. English of Smith, Gildea & Schmidt, LLC and Timothy F. Maloney and Veronica B. Nannis of

Joseph, Greenwald and Laake, P.A., file this Complaint, sue the Defendant for cause, claim

damages, and state as follows:

                                       INTRODUCTION

1.      Plaintiffs Timothy Ekstrom (“Plaintiff Ekstrom”) and Davida Carnahan (“Plaintiff

        Carnahan”) and alleged Class Members are borrowers who currently have or had a

                                                1
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 2 of 56



     residential mortgage loan originated or brokered by American Bank, predecessor to

     Defendant Congressional Bank, which was or is secured by residential real property.

2.   Plaintiff Ekstrom, Plaintiff Carnahan, and alleged Class Members are victims of an illegal

     kickback scheme between American Bank and All Star Title, Inc. (“All Star”), a Maryland

     based title and settlement services company.

3.   Under the scheme, American Bank, by and through its branch managers, loan officers,

     agents and/or other employees received and accepted illegal kickbacks in exchange for the

     assignment and referral of residential mortgage loans, refinances and reverse mortgages to

     All Star for title and settlement services in violation of the Real Estate Settlement

     Procedures Act (“RESPA”), 12 U.S.C. §§ 2601, et seq. American Bank and All Star

     laundered the kickbacks through third party marketing companies to conceal the illegal

     kickbacks and the kickback agreement.

4.   As an essential component of the scheme, All Star conspired to and agreed with American

     Bank to fix the prices charged American Bank borrowers for title and settlement services

     associated with the residential mortgage loans generated by All Star’s illegal kickback

     payments to American Bank. The prices charged American Bank borrowers included

     amounts that were not associated with any legitimate title and settlement service and

     borrowers were charged the amounts solely to pay for All Star and American Bank’s illegal

     enterprise and kickbacks.

5.   American Bank benefitted from these fixed and fraudulent charges for title and settlement

     services because these charges ensured the continued funding of illegal kickback payments

     and were financed into borrowers’ loans and American Bank, and its successor in interest,

     Congressional Bank, charges and earns interest from these charges.



                                             2
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 3 of 56



6.    American Bank and All Star continuously and regularly used the interstate U.S. Mail and

      wires in furtherance of the Kickback Agreements, and to identify and defraud borrowers

      into the All Star Scheme, willfully and intentionally engaging in a pattern of racketeering

      activity over a period of at three years, in violation of the Racketeer Influenced and Corrupt

      Organizations Act (“RICO”), 18 U.S.C. §§1961, et. seq.

7.    American Bank and All Star fraudulently concealed the kickbacks, resulting overcharges,

      and wider All Star Scheme from Plaintiffs and alleged Class Members by: laundering

      kickbacks through third party marketing companies, creating sham invoice and payment

      records, fraudulent representations in marketing materials, false allocation of title and

      settlement fees and manipulation of the APR associated with American Bank loans, and

      false and fraudulent representations and omissions in American Bank borrowers’ loan

      documents.    These concealments prevented borrowers, regulators and auditors from

      discovering the kickbacks, overcharges and illegal enterprise, as wells as injuries to

      American Bank borrowers therefrom thereby allowing the kickbacks and overcharges to

      continue.

                                           PARTIES

8.    Plaintiffs bring this action pursuant to Fed. R. of Civ. P. 23 as a class action on their own

      behalf and on behalf of the entire class of people similarly situated.

9.    Plaintiff Timothy Ekstrom is a resident of Anne Arundel County, Maryland.

10.   Plaintiff Davida Carnahan is a resident of Anne Arundel County, Maryland.

11.   Defendant Congressional Bank is a Maryland-chartered commercial bank with its

      headquarters and principal place of business at 6701 Democracy Boulevard, Suite 400,

      Bethesda, in Montgomery County, Maryland.



                                                3
           Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 4 of 56



      a.       Congressional Bank is the successor in interest to American Bank, a federally

               chartered stock savings bank, by and through a merger completed and effective

               January 1, 2016, in which American Bank merged with and into Congressional

               Bank, with Congressional Bank surviving as the successor corporation.

      b.       Congressional Bank is liable for the debts and obligations of American Bank, which

               includes liabilities from the claims pled herein, pursuant to § 3-713 of the Financial

               Institutions Article of the Maryland Annotated Code, and, on information and

               belief, the terms of the Agreement of Merger.

                                JURISDICTION AND VENUE

12.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

      and 1337(a), and 18 U.S.C. § 1964(c).

13.   Personal jurisdiction over Defendant Congressional Bank is appropriate because it is a

      commercial bank chartered under the laws of Maryland and transacts business in this

      District and Maryland, specifically engaging in residential mortgage lending related to

      properties located in the District, as well as other banking and lending transactions.

14.   Personal jurisdiction over Defendant Congressional Bank is also appropriate because

      during the time period alleged herein American Bank continuously transacted business

      within this District, which conduct caused injury to persons residing in or located in this

      District. Such jurisdiction extends to Defendant Congressional Bank as American Bank’s

      successor in interest, Richmond v. Madison Mgmt. Grp., Inc., 918 F.2d 438, 454 (4th Cir.

      1990).

15.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)-(2) and 18 U.S.C. § 1965.




                                                 4
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 5 of 56



        FACTUAL ALLEGATIONS FOR INDIVIDUAL AND CLASS RELIEF

I.    The All Star Scheme

16.   At all relevant times, All Star is a Maryland corporation and a title and settlement service

      provider licensed in Maryland and regulated by the Maryland Insurance Administration.

      All Star is a licensed title and settlement service provider in more than 30 states and

      provides title and settlement services on residential mortgage loans, refinances and reverse

      mortgages.

      A.     All Star and Participating Lenders Pay and Receive Kickbacks in Exchange
             for the Assignment and Referral of Residential Mortgage Loans to All Star.

17.   Beginning by at least 2008, All Star designs and executes a scheme (“All Star Scheme”) to

      pay kickbacks to various mortgage lenders and their brokers, loan officers and other

      employees (collectively, “Participating Lenders”) in exchange for the Participating

      Lender’s assignment and referral of residential mortgage loans, refinances and reverse

      mortgages to All Star for title and settlement services (“Kickback Agreement”).

18.   As an integral part of the All Star Scheme, All Star and the Participating Lenders agree to

      launder the kickbacks through a third party marketing company.

19.   All Star does not regularly use marketing companies for marketing services, nor does All

      Star directly solicit borrowers. In contrast, Participating Lenders and/or their branch

      managers, mortgage brokers, loan officers, or other employees frequently use third party

      marketing companies (such as a direct mail, data and/or leads lists, telemarketing or live

      transfer leads providers) to provide marketing services aimed at soliciting borrowers to

      obtain residential mortgage loans, refinances and reverse mortgages from the Participating

      Lender.




                                               5
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 6 of 56



20.   Under the Kickback Agreement, the Participating Lender receiving and accepting the

      kickback from All Star identifies a third party marketing company that the Participating

      Lender is using for its marketing services. All Star then makes the kickback payment to

      the third party marketing company, and the Participating Lender receives and accepts the

      kickback payment when the third party marketing company applies All Star’s payment for

      the benefit of the Participating Lender and for the services that the Participating Lender is

      receiving.

21.   All Star’s payment laundered through the third party marketing company is an express

      payment for the benefit of the Participating Lender for the assignment and referral of loans

      under the Kickback Agreement and not a payment to the third party marketing company

      for legitimate marketing services; in fact, All Star receives no marketing services from the

      third party marketing company.

22.   To fund the kickbacks, and to ensure the kickbacks will continue, All Star and the

      Participating Lender agree to overcharge borrowers for title and settlement services

      associated with the loans that assigned and referred to All Star under the Kickback

      Agreement. Specifically, All Star and the Participating Lender agree to charge borrowers

      amounts not associated with any legitimate title or settlement services and charged solely

      for the purpose of paying for the illegal kickbacks and other aspects of the illegal referring

      agreement (“Kickback Overcharge”).

23.   All Star and Participating Lenders regularly use the interstate wires and mails in

      furtherance of the All Star Scheme.

24.   All Star and Participating Lenders regularly choose to transmit, receive and accept the

      illegal kickbacks over interstate wires.



                                                 6
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 7 of 56



25.   Participating Lenders and All Star also regularly use the interstate mails and wires to lure

      borrowers into the All Star Scheme and to defraud borrowers into paying the Kickback

      Overcharges, and other overcharges.

26.   Participating Lenders cause to be printed direct mail pieces such as postcards, letters,

      “SNAP Packs” (mailers with perforated edges the recipient rips or “snaps” open), and

      other printed material that encourage borrowers to contact the Participating Lenders and

      apply for a residential mortgage loan, refinance or reverse mortgage.

27.   The Participating Lenders and All Star choose to include false representations on the

      Participating Lender’s direct mail borrower solicitations, stating that a potential borrower

      would save “30-40% on title fees” by using All Star.             The purpose of these false

      representations is to: (i) prevent a borrower from fighting a referral to All Star, (ii) conceal

      the Kickback Overcharges resulting from the All Star Scheme, and (iii) create the false

      representation that the prices charged the borrower for title and settlement services would

      be lower than the prices charged by All Star competitors.

28.   Participating Lenders and All Star cause these fraudulent solicitations to be sent through

      the interstate U.S. mails, in violation of 18 U.S.C. § 1341.

29.   Participating Lenders also solicit borrowers over the telephone, and Participating Lenders

      use interstate wires to make these telemarketing calls to potential borrowers in violation of

      18 U.S.C. § 1343.

30.   These borrower solicitation techniques, coupled with the Participating Lender’s

      assignment and referral of loans to All Star under the Kickback Agreement, lured

      thousands of borrowers into the All Star Scheme.




                                                 7
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 8 of 56



      B.     All Star and Participating Lenders Use A Web of Concealments to Hide the
             Kickbacks, Overcharges, and All Star Scheme from Borrowers, Regulators
             and Auditors.

31.   Intentional concealment from borrowers, regulators and auditors is essential to the success

      and continuation of the All Star Scheme and the illegal kickbacks.           All Star and

      Participating Lenders use a variety of tactics to conceal the kickbacks, Kickback

      Overcharges, and the All Star and the Participating Lenders’ coordinated relationship under

      the All Star Scheme.

32.   Laundering the kickbacks through third party marketing companies is an integral part of

      the All Star Scheme and allows All Star and the Participating Lender to conceal the fact

      and amount of kickbacks from borrowers, regulators and law enforcement. All Star and

      Participating Lenders launder the kickbacks through third party marketing companies to

      also conceal the fact that anything of value was exchanged between All Star and the

      Participating Lender.

33.   All Star and Participating Lenders launder the kickbacks through the third party marketing

      companies to also conceal that the payments are kickbacks and to create the false

      impression that All Star is making payments for legitimate marketing services. In fact, All

      Star does not receive any legitimate marketing services from the third party marketing

      companies laundering the kickbacks. To be clear, All Star’s payments laundered by the

      third party marketing companies were always and solely for the benefit of the Participating

      Lender and in exchange for the Participating Lender’s assignment and referral of loans

      under the Kickback Agreement, and not for the third party marketing company’s provision

      of any legitimate goods or services to All Star.




                                               8
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 9 of 56



34.   To even further conceal the kickbacks and the All Star Scheme, All Star and the

      Participating Lender cause the third party marketing company to create sham invoices to

      create the false impression that All Star is paying for, and receiving, legitimate marketing

      services from the third party marketing company. In fact, All Star does not receive any

      legitimate marketing services from the marketing company and All Star’s payment is

      applied solely for the benefit of the Participating Lender.

35.   To further conceal the Kickback Overcharge from borrowers, All Star and the Participating

      Lender make false and fraudulent representations and omissions in borrowers loan

      documents, including the Truth In Lending Act (“TILA”) Disclosure, the Good Faith

      Estimate and the HUD-1 Settlement Statement.

36.   In addition, All Star and the Participating Lender agree to and do not identify the amounts

      associated with the illegal kickback or Kickback Overcharge on any loan documents,

      including government mandated disclosure forms such as the “Good Faith” Estimate and

      HUD-1 Settlement Statement.

      C.     All Star and Participating Lenders Erect An Elaborate Co-Marketing Sham
             but All Star Receives no Marketing Benefit and Makes Clear that the
             Payments are Solely for the Assignment and Referral of Loans.

37.   To add another layer of concealment, All Star and Participating Lenders construct an

      elaborate sham to create the false impression that All Star and the Participating Lender are

      “co-marketing.”

38.   In furtherance of this sham, All Star and Participating Lenders agree to nominally include

      All Star on direct mail solicitations, such as direct mailers sent to borrowers. These

      solicitations are a sham, and fraudulent, because the Participating Lenders require, and All




                                                9
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 10 of 56



      Star agrees, to purposefully design the mailers to prevent borrowers from contacting All

      Star and to ensure the borrower will only contact the Participating Lender.

39.   For example, All Star and Participating Lenders intentionally design the mailers so that

      borrowers would contact only the Participating Lender. The Participating Lender choose

      to omit any phone number, website, or contact information for All Star, and only provide

      a phone number for the Participating Lender so there would be no chance that a borrower

      would contact All Star instead of the Participating Lender.

40.   The prototype for the “co-marketing” sham was developed by a postcard company

      contracted by All Star. The postcard company advised:

             We played around with the design a bit and what we’re running into
             is that if we use 25-50% of the card with All Star Title’s info, it
             makes it confusing for the person receiving the card as they can’t
             tell who the advertisement is from. We came up with a mockup with
             a smaller All Star Title logo so that it doesn’t totally distract from
             the mortgage company’s information. We also removed your phone
             number because we don’t want people to call you instead of the
             mortgage company.

      See September 28, 2009 emails related to design of mailers attached as Exhibit 1. In 2010,

      All Star notified the postcard company, “We actually started a similar program with other

      direct mail companies and its going really really well.” Ex. 1.

41.   By design, All Star receives no actual marketing benefit from the solicitation and the entire

      marketing benefit flows to the Participating Lender. In exchange, under the Kickback

      Agreement, the Participating Lender agrees and is required to exclusively assign and refer

      all loans generated by the mailer to All Star for title and settlement services. Despite the

      sham of including All Star in the mailer, the benefit All Star in fact receives is the referral

      from the Participating Lender.




                                                10
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 11 of 56



42.   In addition, as advised by All Star’s early prototype, All Star and Participating Lenders

      agree to limit All Star to a negligible presence on the solicitation, with All Star occupying

      less than 1/5 or less of the surface area of a solicitation. The payment made by All Star to

      the Participating Lender is far greater, and not reasonably related, to All Star’s nominal

      presence in the solicitations. The inclusion of All Star on any material at all is solely for

      the purpose of attempting to conceal the kickbacks.

43.   The sham solicitations live up to the intended purpose. Despite making millions in

      payments to Participating Lenders, All Star does not receive any marketing benefit from

      the sham solicitations and not a single, direct call from a borrower. All of All Star’s

      business continues to flow from loans assigned and referred from Participating Lenders

      and subject to the payment of kickbacks.

44.   The Consumer Financial Protection Board (CFPB), the federal agency responsible for

      RESPA enforcement, has identified that during the time period applicable to the All Star

      Scheme, sham “co-marketing” was so prevalent as to cause the Consumer Financial

      Protection Bureau (“CFPB”) to issue a compliance bulletin concluding that “[b]ased on the

      Bureau’s investigative efforts, it appears that many [marketing service agreements] are

      designed to evade RESPA’s prohibition on the payment and acceptance of kickbacks and

      referral   fees.”   Consumer    Fin.   Prot.    Bureau   Compliance     Bulletin   2015-05,

      https://files.consumerfinance.gov/f/201510_cfpb_compliance-bulletin-2015-05-respa-

      compliance-and-marketing-services-agreements.pdf.

45.   In describing the type of agreements that were used as sham fronts for illegal kickbacks,

      the CFPB detailed a scheme indistinguishable from the one designed by All Star and

      Participating Lenders in the All Star Scheme:



                                               11
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 12 of 56



             [I[]n another matter that resulted in an enforcement action, a title
             company entered into unwritten agreements with individual
             loan officers in which it paid for the referrals by defraying the
             loan officers’ marketing expenses. The title company supplied
             loan officers with valuable lead information and marketing
             materials. In exchange, the loan officers sent referrals to the title
             company. The lenders did not detect these RESPA violations and/or
             correct or prevent them, even when they had reason to know that the
             title company was defraying the marketing expenses of the lenders
             and their loan officers.

      Id. (emphasis added).

46.   While building the sham of “co-marketing,” All Star makes clear to the Participating

      Lender that the payment to the Participating Lender is solely for the assignment and referral

      of loans for title and settlement services and attaches a production goal – referred to as a

      “unit goal” - to each kickback paid to a Participating Lender. As Jason Horwitz, the

      President and owner of All Star and the architect of the All Star Scheme described it:

             …the "unit goal" can be met with closings from the mail, or any other
             source. It doesn’t matter where its from, as long as we hit that unit number.
             Basically the agreement would be that we do not contribute to another
             campaign until we hit that unit goal.
      See June 22, 2011 email attached as Exhibit 2.
47.   All Star and the Participating Lender perform the “unit goal” requirements of the Kickback

      Agreement with All Star paying kickbacks only after requiring a Participating Lender to

      document the number and value of the loans assigned and referred to All Star under the

      Kickback Agreement since the last kickback payment, and, on more than one occasion,

      leaving Horwitz to lay down the law:


                “Ok. Just so we're clear, I'm not dropping $1 more until we
                                   close 25 NEW loans.”




                                               12
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 13 of 56



      See February 6, 2013 email attached as Exhibit 3 (capitalization in original and

      bold type added). Similarly, Horwitz makes clear the marketing is for the

      Participating Lender – “for them”, not All Star – and what All Star is paying for is

      the assignment and referral of loans from the Participating Lender:




      Exhibit 4, Oct. 11, 2010 Email between All Star Owner J. Horwitz and All Star

      Marketing Manager R. Selznick.

II.   By 2009, American Bank and All Star form an Association in Fact Enterprise and
      American Bank Begins Participating in the All Star Scheme.

48.   By at least 2009, American Bank, by and through its branch managers, loan officers and

      other employees, agrees to accept and receive kickbacks paid by All Star in exchange for

      the assignment and referral of American Bank loans to All Star for title and settlement

      services.

49.   At all relevant times, the American Bank branch managers and loan officers participating

      in the All Star Scheme are licensed mortgage brokers and/or authorized loan officers, and

      at all relevant times were acting within the scope of the business relationship and their

                                              13
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 14 of 56



      employment on behalf of American Bank, specifically seeking borrowers and originating

      and securing loans for residential mortgages through American Bank and/or brokering such

      loans through American Bank to other lenders with whom American Bank authorized,

      referring American Bank borrowers to title companies, and working with title companies

      to close these loans. All activities, including any interaction with All Star, were for the

      benefit of American Bank.

50.   By at least 2009, American Bank, by and through its branch managers, loan officers and

      other employees, agree to accept and receive kickbacks paid by All Star in exchange for

      the assignment and referral of American Bank loans to All Star for title and settlement

      services.

      A.     American Bank performs the Kickback and Cartel Agreements by and
             through the American Bank Nottingham Branch.

51.   By January 2009, American Bank operates a branch at 8727 Belair Road, Nottingham,

      Maryland 21236 (the “American Bank Nottingham Branch”).

52.   During the relevant time period, American Bank employs Brian Batterden, Raymond

      Notaro, Megan Foley, Amy Smith, Scott Smith, Chris Moylan, Kristin Jourdoun, Marshall

      Thompson, Brian Caldwell, Jason Mandel, Jay Collins, Ashley Roberts, Phil Moscirella,

      Michael Aldi, Elyse Levy, Michael Mattura, Michael Tragesor, Karen Crane, Adam

      Charney, Curt Bauer, Eric Barnes, Courtney Judge, Missy Brown, Jenny Love, Lee Scriver,

      Rachel Bridges, and James Ventura as loan officers in the American Bank Nottingham

      Branch. Plaintiffs believe, and therefore allege, that Brian Batterden was employed by

      American Bank as the branch manager of the American Bank Nottingham Branch.

53.   From 2009 through 2011, All Star pays, and American Bank receives and accepts,

      kickbacks for the assignment and referral of American Bank loans from the American Bank

                                              14
 Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 15 of 56



Nottingham Branch. These kickbacks are laundered by and through various third party

marketing companies, including:

   a. $1817.95 kickback on April 21, 2009, laundered by and through Red Clay Media,

       Inc. (“Red Clay”) a Bayonne, New Jersey based marketing company;

   b. $1,530 kickback on May 1, 2009, laundered by and through Jemco Graphic

       Services, Inc., a Maryland, based marketing company (“Jemco”);

   c. $4,413.55 kickback on May 25, 2009, laundered by and through Jemco;

   d. $4,492.80 kickback on June 5, 2009, laundered by and through Jemco;

   e. $4,992 kickback on June 15, 2009, laundered by and through Jemco;

   f. $1,895.82 kickback on June 30, 2009, laundered by and through Red Clay;

   g. $3,100 kickback on September 4, 2009, laundered by and through Jemco;

   h. $3,100.62 kickback on October 16, 2009 laundered by and through Jemco;

   i. $3,110.62 kickback on October 23, 2009, laundered by and through Jemco;

   j. $3,125 kickback on October 30, 2009, laundered by and through Jemco;

   k. $3,140 kickback on November 6, 2009, laundered by and through Jemco;

   l. $1,999.80 kickback laundered by and through Influence Direct, a Tenessee based

       leads ad marketing company;

   m. $2,059.80 kickback on December 2, 2009, laundered by and through Influence

       Direct;

   n. $3,100 kickback on January 12, 2010, laundered by and through Jemco;

   o. $3,105 kickback on January 15, 2010, laundered by and through Jemco;

   p. $3,100 kickback on January 22, 2010, laundered by and through Jemco;

   q. $3,100 kickback on February 5, 2010, laundered by and through Jemco;



                                     15
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 16 of 56



         r. $3,100.62 kickback on February 12, 2010, laundered by and through Jemco;

         s. $3,100 kickback on February 19, 2010, laundered by and through Jemco;

         t. $7,440 kickback on February 19, 2010, ;laundered by and through Jemco;

         u. $3,100.62 kickback on March 5, 2010, laundered by and through Jemco;

         v. $3,110.62 kickback on April 23, 2010, laundered by and through Jemco;

         w. $3,125 kickback on April 30, 2010, laundered by and through Jemco;

         x. $3,100 kickback on May 21, 2010, laundered by and through Jemco;

         y. $3,105.62 kickback on May 28, 2010, laundered by and through Jemco;

         z. $3,110 kickback on June 4, 2010, laundered by and through Jemco;

         aa. $3,110.62 kickback on June 11, 2010, laundered by and through Jemco;

         bb. $3,110 kickback on June 18, 2010, laundered by and through Jemco;

         cc. $3,110.62 kickback on June 28, 2010, laundered by and through Jemco;

         dd. $3,110 kickback on July 2, 2010, laundered by and through Jemco;

         ee. $3,110.62 kickback on July 9, 2010, laundered by and through Jemco;

         ff. $3,115.62 kickback on July 15, 2010, laundered by and through Jemco;

         gg. $3,115,62 kickback on July 30, 2010, laundered by and through Jemco;

         hh. $3,115 kickback on August 5, 2010, laundered by and through Jemco;

         ii. $3,110 kickback on August 12, 2010 laundered by and through Jemco;

         jj. $3,125 kickback ono August 20, 2010, laundered by and through Jemco;

         kk. $3,130 kickback on August 26, 2010, laundered by and through Jemco; and

         ll. $3,135 kickback on September 3, 2010, laundered by and through Jemco.

54.   In addition to these kickbacks All Star pays, and American Bank receives and accepts,

      kickbacks for the assignment and referral of American Bank loans from the American Bank



                                            16
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 17 of 56



      Nottingham Branch of unknown amounts laundered by and through third party marketing

      companies including:

         a. An unknown amount on September 20, 2010, laundered by and through Jemco;

         b. An unknown amount on November 10, 2010, laundered by and through Jemco;

         c. An unknown amount on February 25, 2011, laundered by and through Jemco, and

         d. An unknown amount on March 4, 2011 laundered by and through Jemco.

55.   All Star’s laundering of payments through Jemco and Influence Direct, for the benefit of

      the American Bank is expressly payment for the referral of American Bank loans by the

      American Bank Nottingham Branch to All Star and to conceal the illegal kickbacks, and

      not for the third party marketing company’s provision of any goods or services to All Star.

56.   After receiving and accepting the kickback, American Bank chooses to use the kickbacks

      to produce and mail American Bank solicitations to potential borrowers. One purpose of

      these American Bank solicitations is to generate loans to assign and refer to All Star in

      furtherance of the Kickback Agreement. American Bank uses the kickbacks to produce and

      mail more than 100,000 American Bank solicitations to borrowers in virtually every state

      in the contiguous United States and Alaska. American Bank chooses to send these

      American Bank solicitations through the interstate U.S. mails, with the solicitation being

      printed in one state and mailed to a potential borrower in another state.

57.   At least some of these borrower solicitations include the fraudulent solicitations described

      in ¶¶ 27-28. See, e.g., Exhibit 5.

58.   The representation in American Bank’s solicitation that All Star is American Bank’s

      preferred lender is fraudulent and false because American Bank did not recognize any

      designation of “preferred title company” and had not conferred any designation on All Star;



                                               17
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 18 of 56



      instead, American Bank was compelled to assign and refer loans to All Star under the

      Kickback Agreement.

59.   The representation in American Bank’s solicitation that the borrowers would “save an

      additional 30-40%” with All Star is fraudulent and false because the prices American Bank

      and All Star charged borrowers were not discounted or lower by any percent and in fact

      were higher and unnecessarily increased for the purpose of funding the kickbacks.

60.   The representation in American Bank’s solicitation that it recommends All Star because its

      prices were lower is false and fraudulent because American Bank was recommending All

      Star for the purpose of obtaining a kickback and in furtherance of the concealed kickback

      and referral agreement, and not for any reason associated with market-related pricing.

61.   One purpose of these fraudulent borrower solicitations was to defraud American Bank

      borrowers into paying fixed and unnecessarily increased title and settlement service fees,

      fund the kickbacks, and ensure that the kickbacks continued.

62.   In early 2009, American Bank and All Star conspire and agree to fix the prices charged

      borrowers assigned and referred from the American Bank Nottingham Branch at $1,500

      including title for streamline refinances and $1500 plus title for those loans that are not

      streamlines. See Jan. 7, 2009 email between S. Smith and J. Horwitz attached as Exhibit

      6; Feb. 11, 2009 email between J. Horwitz and All Star loan processor C. Smith attached

      as Exhibit 7.

63.   These charges are at least $100 higher than All Star is charging on loans assigned and

      referred from other lenders participating in the All Star Scheme and represents the

      American Bank Overcharge. See Feb. 10, 2009 Email between J. Horwitz and C.

      Zimmerman relating to fixed prices with Chesapeake Mortgage Funding attached as



                                              18
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 19 of 56



      Exhibit 8. In addition, these charges include a minimum $100 that is charged for the sole

      purpose of funding the kickbacks (“Kickback Overcharge”) and not associated with any

      legitimate title or settlement service. These American Bank and Kickback Overcharges

      are the minimum amount of actual damages incurred by American Bank borrowers

      assigned and referred during this period pursuant to the Kickback Agreement, agreement

      fixing prices, and the pattern of racketeering activity undertaken in furtherance of the All

      Star Scheme.

64.   Just a few months later, American Bank and All Star raise the fixed prices charged

      borrowers on loans assigned and referred from Ray Notaro, a loan officer American Bank

      employs in the American Bank Nottingham Branch, to $2000. See April 16, 2009 email

      between R. Notaro and J. Horwitz attached as Exhibit 9.

65.   These charges are at least $600 higher than All Star is charging borrowers assigned and

      referred by other lenders participating in the All Star Scheme and represent the American

      Bank Overcharge. These charges also include a minimum $500 Kickback Overcharge,

      charged for the sole purpose of paying for the kickbacks and not associated with any

      legitimate title or settlement service. These American Bank and Kickback Overcharges are

      the minimum amount of actual damages incurred by American Bank borrowers assigned

      and referred during this period pursuant to the Kickback Agreement, agreement fixing

      prices, and the pattern of racketeering activity undertaken in furtherance of the All Star

      Scheme.

66.   It is clear from the beginning that All Star is paying the kickbacks in exchange for the

      referral of loans and American Bank’s loan officers understand the payment is for the

      referral of loans:



                                              19
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 20 of 56




      See April 22, 2009 Email between R. Notaro and J. Horwitz attached as Exhibit 10.


67.   As the word of the kickbacks spread, American Bank loan officers clamor to take

      advantage of the Kickback Agreement, and demonstrate the understanding that the

      kickbacks are paid as a quid pro quo for the referral of American Bank loans:




      Nov. 5, 2009 email from J. Ventura to J. Horwitz attached as Exhibit 11.



                                             20
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 21 of 56



68.   In May 2010, Just a few months later, American Bank and All Star raise the fixed prices

      charged borrowers on loans assigned and referred from the American Bank Nottingham

      Branch to $1,750. See May 24, 2010 email between American Bank loan officers and J.

      Horwitz attached as Exhibit 12.

69.   These charges are at least $600 higher than All Star is charging borrowers assigned and

      referred by other lenders participating in the All Star Scheme and represent the American

      Bank Overcharge. These charges also include a minimum $500 Kickback Overcharge,

      charged for the sole purpose of paying for the kickbacks and not associated with any

      legitimate title or settlement service. These American Bank and Kickback Overcharges are

      the minimum amount of actual damages incurred by borrowers on American Bank loans

      assigned and referred during this period pursuant to the Kickback Agreement, agreement

      fixing prices, and the pattern of racketeering activity undertaken in furtherance of the All

      Star Scheme.

70.   Throughout this time period, American Bank and All Star acknowledge that the kickbacks

      are being paid in exchange for the referral of American Bank loans:




      Feb. 25, 2011 email from B. Batterden to J. Horwitz attached as Exhibit 13.

                                              21
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 22 of 56



71.   In March 2011, American Bank and All Star agree to raise the fixed prices charged

      American Bank borrowers assigned and referred from the American Bank Nottingham

      Branch to $2250. See Mar. 15, 2011 email from J. Horwitz to B. Batterden attached as

      Exhibit 14 .

72.   These charges are between $175 to $1,050 higher than All Star is charging borrowers

      assigned and referred by other lenders participating in the All Star Scheme and represent

      the American Bank Overcharge. See May 19, 2011 Title Fee Structure Chart attached as

      Exhibit 15.

73.   These charges also include a minimum $500 Kickback Overcharge, is not a typical market

      charge, and is instead charged for the sole purpose of paying for the kickbacks and not

      associated with any legitimate title or settlement service. These American Bank and

      Kickback Overcharges are the minimum amount of actual damages incurred by borrowers

      on American Bank loans assigned and referred during this period pursuant to the Kickback

      Agreement, agreement fixing prices, and the pattern of racketeering activity undertaken in

      furtherance of the All Star Scheme.

74.   In May 2011, American Bank was put on notice by the Veterans Administration (“VA”)

      that the fixed prices American Bank and All Star was charging borrowers violated the

      requirement that the fees charged are reasonable and customary:




                                              22
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 23 of 56




      May 13, 2011 Email from American Bank employee M. Carter to All Star employee D.

      Tabler attached as Exhibit 16.

75.   Beginning in 2009 and through 2011, the American Bank Nottingham Branch assigns and

      refers more than 800 American Bank loans, secured by property in 34 states, pursuant to

      the Kickback Agreement, agreement fixing prices, and the pattern of racketeering activity

      in furtherance of the All Star Scheme.


      B.     American Bank Performs the Kickback Agreements By and Through
             Additional American Bank Branches.

76.   Based on American Bank’s and All Star’s continuing pattern of practice, Plaintiffs believe,

      and therefore allege, that American Bank participates in the All Star Scheme by and

      through additional known and unknown American Bank branches, branch manager and

      loan officers, including, without limitation, loan officers, branch managers and others

      employed by American Bank in the American Bank branches located at: 9001 Edmonston

      Road, Greenbelt, Maryland; 1526 York Road, Lutherville, Maryland; 9151 Rumsey Road,

      Columbia, Maryland; and 9400 Key West Avenue, Suite 250, Rockville, Maryland.

                                               23
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 24 of 56



      Additional American Bank employees include, without limitation, Moses Cohen, Erin

      Grant, Erin Reed, George Brown, and Christian Dale. See Aug. 19, 2010 Invoice for

      kickback paid by All Star related to Christian Dale attached as Exhibit 17.

77.   Based on the continuing pattern of practice between All Star and American Bank, Plaintiffs

      believe, and therefore allege, that American Bank and All Star launder kickbacks by and

      through other third-party marketing companies in addition to those identified herein,

      including, without limitation, Lendanear Data & Direct Mail Services, a Tennessee based

      leads and mail marketing company.

78.   As a result of American Bank’s performance of the Kickback Agreement, the agreements

      fixing prices, and the pattern of racketeering activity American Bank and All Star conduct

      in furtherance of the All Star Scheme, American Bank borrowers, including Plaintiffs and

      alleged Class Members, are harmed because they are: (a) defrauded into being charged and

      paying amounts that are not related to any legitimate title and settlement services; (b)

      charged and pay higher and unnecessarily increased amounts for title and settlement

      services that they would have without the Kickback Agreement, fixed prices, and the

      pattern of racketeering activity conducted in furtherance of the All Star Scheme; (c) denied

      kickback free title and settlement services, and (d) are denied their choice of title and

      settlement service provider and other consumer benefits of a competitive marketplace.

79.   In each instance and as part of the overall All Star Scheme, the payments made by All Star

      which are laundered through third party marketing companies were express payments for

      the referral of borrowers by American Bank to All Star and to conceal the illegal kickbacks,

      and not for the third party marketing company’s provision of any goods or services to All

      Star.



                                              24
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 25 of 56



80.   As a result of American Bank’s performance of the Kickback Agreement and the pattern

      of racketeering activity All Star and American Bank conduct in furtherance of the All Star

      Scheme, American Bank borrowers, including Plaintiffs and alleged Class Members, are

      harmed because they are defrauded into being charged and paying amounts not associated

      with any title and settlement service and solely to pay for the illegal kickbacks, are required

      to pay unnecessarily increased fees designed to pay for the illegal kickbacks, are denied

      kickback free title and settlement services, and are denied their choice of title and

      settlement service provider and other consumer benefits of a competitive marketplace.

81.   No good, facilities, or services are provided by any of American Bank employees and/or

      agents, associated with the receipt and acceptance of the kickbacks. The payment by All

      Star and the receipt and acceptance by American Bank of the kickbacks are made expressly

      and solely for the assignment and referral by American Bank of American Bank borrowers

      to All Star.

82.   In furtherance of the “co-marketing” sham integral to the All Star Scheme, All Star is

      nominally in included in the American Bank borrower solicitations identified above and at

      other times not included. But, consistent with All Star’s early prototypes, advice to other

      Participating Lenders and the overall All Star Scheme, no phone number or other contact

      information is included on any American Bank solicitation and All Star is included in only

      a nominal way, if at all. See Exhibit 5.

83.   True to its design and intent, All Star does not receive any marketing benefit from any

      American Bank solicitation. Instead, borrowers contact American Bank branch managers,

      loan officers and other employees who assign and refer the American Bank borrower’s




                                                 25
            Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 26 of 56



           loan to All Star under the Kickback Agreement and for the purpose of receiving the next

           kickback.

  84.      In addition, and in the alternative, any payment from All Star to American Bank is not

           reasonably related to the value of any good, facility or service that may have been provided

           by American Bank to All Star. As Jason Horwitz, All Star’s owner and mastermind of the

           All Star Scheme, recognized with another Participating Lender:




           Mar. 4, 2010 email between A. Pobletts and J. Horwitz, attached as Exhibit 25. .

     85.   Because the payments by All Star are solely for the assignment and referral of loans by

           American Bank pursuant to the Kickback Scheme and/or not reasonably related to the value

           of any purported good, facility or service provided to All Star by American Bank, the

           payments are not entitled to the protection of 12 U.S.C. §2607(c)(2).

                               FACTUAL ALLEGATIONS RELATED TO
                             THE INDIVIDUAL CLASS REPRESENTATIVE

I.         Plaintiff Ekstrom Loan

  67.      On or about December 2010, Plaintiff Timothy Ekstrom obtains a residential mortgage

           loan from American Bank through the American Bank Nottingham Branch, in relation to

           the refinance of residential real property located at 5651 Harbor Valley Drive, Brooklyn,

           Maryland, 21225. Ekstrom’s American Bank loan closes on or about December 9, 2010.



                                                   26
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 27 of 56



68.   Courtney Judge, an American Bank employee in the American Bank Nottingham Branch,

      assigns and refers the Ekstrom American Bank loan to All Star as quid pro quo for the

      kickbacks All Star paid American Bank in November, 2010, as described in ¶54, thereby

      performing the Kickback Agreement, depriving Ekstrom of his choice of title and

      settlement service provider and denying Ekstrom kickback-free title and settlement

      services.

69.   American Bank and All Star charge Ekstrom the agreed fixed price of $1,750 in total title

      and settlement service fees, thereby perform the agreement on fixed prices. The price for

      title and settlement service fees American Bank and All Star charge Ekstrom are the result

      of an agreement to fix prices, unnecessarily increased, and higher than the same charges

      would have been without the Kickback Agreement, the price fixing agreement, and the

      pattern of racketeering activity All Star and American Bank conduct in furtherance of the

      All Star Scheme.

70.   These title and settlement service fees include the $600 American Bank Overcharge and

      $500 Kickback Overcharge described in ¶65 which is the minimum amount of Ekstrom’s

      actual damages resulting from the All Star Kickback Agreement, agreement fixing prices

      and the pattern of racketeering activity American Bank and All Star conduct in furtherance

      of the All Star Scheme.

71.   Ekstrom believes and therefore alleges that All Star disburses proceeds from Ekstrom’s

      American Bank loan in payment of these title and settlement service charges.

72.   As a direct and proximate result of the Kickback Agreement, the agreement fixing prices,

      and the pattern of racketeering activity American Bank and All Star conduct in furtherance

      of the All Star Scheme, Ekstrom is harmed because he was: (i) charged and paid



                                              27
             Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 28 of 56



            unnecessarily increased and higher title and settlement services fees than he would have

            paid without the illegal Kickback Agreement, the agreement fixing prices, and the pattern

            of racketeering activity American Bank and All Star conduct in furtherance of the All Star

            Scheme; (ii) was defrauded into being charged and paying higher prices for title and

            settlements service fees unnecessarily increased by amounts not associated with any

            legitimate title and settlement service; (iii) stripped of his choice of title and settlement

            service provider and his mortgage broker’s impartial evaluation of All Star’s service and

            quality; and (iv) deprived of kickback-free title and settlement services and the consumer

            benefits of fair competition among independent title and settlement service providers.

   73.      As a direct and proximate result of the agreement Kickback Agreement, agreement fixing

            prices, and the pattern of racketeering activity American Bank and All Star conduct in

            furtherance of the All Star Scheme, Ekstrom suffered actual damages in the amount of at

            least $1,100 and, on information and belief, additional amounts.

II.         The Carnahan Loan

      74.   On or about December 2010, Plaintiff Davida Carnahan obtains a residential mortgage loan

            from American bank through Amy Smith, a loan officer employed by American Bank in

            the American Bank Nottingham Branch, in relation to the refinance of a loan secured by

            real property located at 1131 Sailfish Court, Churchton, Maryland.           The Carnahan

            American Bank loan closes on or about December 9, 2010. See Exhibit 18, Carnahan

            HUD-1.

      75.   Smith assigned and referred the Carnahan American Bank loan to All Star in performance

            as quid pro quo for the kickbacks All Star paid to American Bank in November 2010,

            thereby performing the Kickback Agreement, depriving Plaintiff Carnahan of her choice



                                                     28
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 29 of 56



      of title and settlement service provider and denying Plaintiff Carnahan kickback-free title

      and settlement services.

76.   All Star charges Plaintiff Carnahan $1,750 in total title and settlement service fees, thereby

      performing the agreement on fixing prices. See Exhibit 18, Carnahan HUD-1. These fees

      include an approximately $600 American Bank Overcharge and $500 Kickback

      Overcharge as described in ¶65 and constitutes the minimum amount of Plaintiff

      Carnahan’s actual damages proximately caused by the Kickback Agreement, agreement

      fixing prices, and the pattern of racketeering activity American Bank and All Star conduct

      in furtherance of the All Star Scheme.

77.   All Star disburses proceeds from the Carnahan American Bank loan in payment of these

      charges, as reflected on Plaintiff Carnahan’s HUD-1. See Exhibit 18.

78.   As a direct and proximate result of the Kickback Agreement, the agreement fixing prices,

      and the pattern of racketeering activity American Bank and All Star conduct in furtherance

      of the All Star Scheme, Plaintiff Carnahan is harmed because she is: (i) charged and pays

      higher and unnecessarily increased title and settlement services fees than she would have

      without the illegal Kickback Agreement, the agreement fixing prices, and the pattern of

      racketeering activity American Bank and All Star conduct in furtherance of the All Star

      Scheme; (ii) is defrauded into being charged and paying higher and fixed prices for title

      and settlements service fees unnecessarily increased by amounts not associated with any

      legitimate title and settlement service; (iii) stripped of her choice of title and settlement

      service provider and her mortgage broker’s impartial evaluation of All Star’s service and

      quality; and (iv) deprived of kickback-free title and settlement services and the consumer

      benefits of fair competition among independent title and settlement service providers.



                                               29
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 30 of 56



79.   As a direct and proximate result of the Kickback Agreement, the agreement fixing prices,

      and the pattern of racketeering activity American Bank and All Star conduct in furtherance

      of the All Star Scheme, Plaintiff Carnahan suffers actual damages in the amount of at least

      $1,100 and, on information and belief, additional amounts.

80.   Plaintiffs’ transactions and the course of events thereafter exemplify the working of the

      Kickback Agreement, the agreement fixing prices and the All Star Scheme and are typical

      of all alleged Class Members’ transactions.

                  FACTUAL ALLEGATIONS RELATED TO LIMITATIONS

81.   Essential to the All Star Scheme, American Bank and All Star undertake affirmative acts

      that fraudulently conceal the Kickback Agreement, the illegal kickbacks, the related fixed

      prices and overcharges, and the actual injury and damages to borrowers, including

      Plaintiffs and alleged Class Members.

I.    All Star and American Bank Launder Kickbacks through Third Party Marketing
      Companies and create sham invoice and payment records.

82.   As described in ¶¶18-21, 32-33 above, American Bank and All Star choose to conceal the

      fact and payment of kickbacks by All Star to American Bank by laundering kickbacks

      through third party marketing companies such as Jemco, Influence Direct and Lendanear.

      Laundering the kickbacks through third party marketing companies conceals the fact that

      any thing of value is exchanged between All Star and American Bank related to the

      assignment and referral of American Bank loans, including Plaintiffs’ and Class Members’

      American Bank loans.

83.   For most, if not all, of the kickbacks payments laundered through a third party marketing

      company, American Bank and All Star cause the third party marketing company to issue a

      sham invoice to All Star. These invoices are a sham, and fraudulent, because these invoices

                                              30
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 31 of 56



      falsely portray that All Star is receiving marketing services from the third party marketing

      company in exchange for the payments. See collection of sham invoices related to the

      kickbacks paid American Bank attached as Exhibit 19. In fact, Jason Horwitz, All Star’s

      owner, concedes that the marketing is “for them” – Participating Lenders - not All Star,

      and is clear that the benefit that All Star Title was to receive is the assignment and referral

      of loans from Participating Lenders, including American Bank. See Exhibit 4.

84.   These invoices, and the related payment records, are false because All Star is not receiving

      any marketing services from the third party marketing company, the payment is a kickback

      made solely and exclusively in exchange for the referral of loans, .and All Star’s payment

      to the third party marketing company is applied for the sole benefit of American Bank.

85.   This false record conceals the kickbacks, Kickback Agreement and All Star Scheme from

      any person who may examine All Star’s financial records including auditors, regulators,

      law enforcement or borrowers.

II.   American Bank and All Star Falsely Allocate Fees and Manipulate the APR.

86.   The Truth in Lending Act (“TILA”) mandates that lenders report to borrowers the Annual

      Percentage Rate, or “APR”, associated with a loan, refinance, or reverse mortgage. While

      the interest rate of a loan is the cost to borrow the principal loan amount, the APR includes

      both the interest rate of the loan plus certain other lender fees, such as origination fees,

      discount points and some closing costs, including some title and settlement service fees.

      The APR is intended as a tool for borrowers to compare, among other things, closing and

      settlement costs across loans with similar interest rates and to easily identify when one loan

      has substantially higher fees than another loan at the same interest rate. Lenders are




                                                31
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 32 of 56



      required to report to borrowers a calculation of the APR on various loan documents,

      including the TILA disclosure.

87.   The title and settlement service fees that are excluded in the APR calculation are defined

      by TILA. 12 C.F.R. § 1026.4(c). Because some fees are excluded from the APR (and others

      are not), title and settlement service companies and lenders can manipulate – and falsely

      minimize – the APR by falsely allocating amounts charged for title and settlement services

      to those categories of fees that are excluded from the APR calculation.

88.   As a regular and continuing business practice, American Bank and All Star allocate the

      charges for title and settlement services associated with a borrower’s loan only to those

      categories of title services not included in the APR, thereby falsely minimizing the APR

      reported on American Bank borrowers’ loan documents and required federal disclosures.

89.   For example, “fees for title examination, abstract of title, [and] title insurance” are excluded

      from the APR calculation – see 12 C.F.R. § 1026.4(c)(7)(i) – while a settlement or closing

      fee and an application signing fee are settlement service costs required to be included in

      the APR calculation. See 12 C.F.R. § 1026.4(a)(1)(i). By allocating the charges associated

      to conducting a settlement or closing with a borrower to the category of “title exam” or

      “abstract” the result would be a false, and falsely minimized, APR.

90.   All Star claims the false allocation of fees and manipulation of the APR as a regular

      business practice, allocating all charges for title and settlement service to “Title Exam” or

      “Abstract” because those fees are excluded from, and do not raise, the APR. See, e.g., June

      6, 2011 E-mail, attached as Exhibit 20; Sept. 24, 2015 E-mail, attached as Exhibit 21;

      October 6, 2015 E-mail, attached as Exhibit 22.




                                                32
       Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 33 of 56



91.   American Bank participate in and ratify this false allocation of fees. See Oct. 14, 2011

      email between American Bank loan officer R. Bridges and All Star loan processor H. Reid

      attached as Exhibit 23; Oct. 21, 2010 email between American Bank loan officer B.

      Caldwell and All Star loan processor R. Brown attached as Exhibit 24. Based on this

      continuing pattern of practice, Plaintiffs believe, and therefore allege, that American Bank

      and All Star engage in the false allocation and manipulation of the APR throughout the

      time period American Bank is participating in the All Star Scheme.

92.   For example, despite conducting a settlement or closing with each American Bank

      borrower, American Bank chooses to not allocate any amount of All Star’s charges

      associated with a borrower’s loan to “settlement or closing fee” because that charge is

      included in the APR. Instead, All Star and American Bank allocate all charges, including

      that portion attributable to conducting a settlement or closing, to “Title Exam” or

      “Abstract”, which are excluded from the APR. See, e.g., Exhibit 18, Carnahan HUD-1.

93.   American Bank’s and All Star’s choice to falsely allocate fees results in the fraudulent

      reporting of false APR’s and the false, and falsely minimized, representation of the cost of

      the loan to American Bank’s borrower.

94.   American Bank, and All Star’s choice to falsely allocate fees and fraudulently report these

      false allocations in borrowers’ loan documents concealed from American Bank borrowers

      the artificially inflated prices of title and settlement services resulting from the Kickback

      Agreements and prevented borrowers from discovering the fixed nature of the pricing

      through comparison to American Bank’ and All Star’s competitors.

95.   As a regular business practice, All Star uses various software programs, including

      “Titlehound,” to produce borrower loan documents, including documents reporting the



                                               33
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 34 of 56



       APRs associated with a loan. All Star causes this software, including Titlehound, to be

       programmed to make these false allocations of title and settlement service fees and the

       resulting false APR calculations, and to produce American Bank’ loan documents to

       present to borrowers and on which American Bank, and All Star intend borrowers rely.

96.    American Bank’ and All Star’s choice to falsely allocate fees and manipulate and falsely

       report APRs fraudulently concealed from American Bank borrowers the coordinated

       business relationships between All Star and American Bank under the Kickback

       Agreement, the higher prices for title and settlement services resulting from the Kickback

       Agreement and the related agreement fixing prices, and the pattern of racketeering activity

       American Bank perform with All Star in furtherance of the All Star Scheme, and

       affirmatively prevented American Bank borrowers from discovering their injuries resulting

       therefrom.

III.   False Representations in American Bank Borrowers’ Loan Documents.

97.    American Bank and All Star also choose to make false representations on borrowers’ loan

       documents.

98.    At all relevant times, federal law required American Bank, as lender, to provide a “Good

       Faith” Estimate to the borrower within three days of taking a loan application. 12 C.F.R. §

       1024.7(a)-(b). “The required standardized GFE form must be prepared completely and

       accurately.” 12 C.F.R. App’x C to Part 1024 – Instructions for Completing the Good Faith

       Estimate (GFE) Form.

99.    Block 4 of the “Good Faith” Estimate is to state only the charges for “title services and

       lender’s title insurance.”




                                               34
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 35 of 56



100.   As a regular pattern of practice, American Bank each falsely include in Block 4 charges

       that are not title services and lender’s title insurance including the American Bank and

       Kickback Overcharges, which are not associated with any legitimate title or settlement

       service and are charged for the sole purpose of funding the illegal kickbacks. See Exhibit

       18, Carnahan HUD-1 at page 3, comparing charges appearing on Good Faith Estimate

       and HUD-1 Settlement Statement.

101.   American Bank’ choice to falsely include these charges in Block 4 of the “Good Faith”

       Estimate conceals from borrowers: (i) the illegal kickback; (ii) the fact and amount of the

       American Bank and Kickback Overcharges; and (iii) the coordinated business relationship

       between American Bank and All Star under the Kickback Agreement, the agreement fixing

       prices, and the pattern of racketeering activity All Star performs with American Bank in

       furtherance of the All Star Scheme.

102.   In addition, the loan originator must state in Block 1 of the Good Faith Estimate:

              [A]ll charges that loan originators involved in this transaction will
              receive, except for any charge for the specific interest rate chosen
              (points). A loan originator may not separately charge any additional
              fees for getting this loan, including for application, processing, or
              underwriting. The amount stated in Block 1 is subject to zero
              tolerance, i.e., the amount may not increase at settlement.

       12 C.F.R. App’x C to Part 1024 – Instructions for Completing the Good Faith Estimate

       (GFE) Form.

103.   As a regular pattern of practice, American Bank chose to falsely omit reporting the

       American Bank and Kickback Overcharges in Block 1 of the Good Faith Estimate even

       though the American Bank and Kickback Overcharges are charges American Bank would

       receive in the transaction.




                                               35
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 36 of 56



104.   American Bank’ choice to falsely omit the American Bank and Kickback Overcharge from

       Block 1 of the “Good Faith” Estimate conceals from borrowers: (i) the fact and amount of

       the American Bank and Kickback Overcharges; (ii) the illegal kickbacks, and (iii) the

       coordinated business relationship between American Bank and All Star             under the

       Kickback Agreement, the agreement fixing prices, and the pattern of racketeering activity

       All Star performs with American Bank in furtherance of the All Star Scheme.

105.   In addition to the Good Faith Estimate, federal law, at all relevant times, requires each

       borrower to receive a HUD-1 Settlement Statement at the closing or settlement of a loan.

       The settlement agent produces the HUD-1, but federal regulations require the loan

       originator to provide to the settlement agent all information appearing in the HUD-1

       statement.

106.   Section 1100 of the HUD-1 reports to the borrower the title and settlement services

       provided on the loan, along with the associated charges to the borrowers for those services.

107.   As a continuing pattern and regular business practice, American Bank and All Star choose

       and cause the false allocation of fees described in ¶¶ 120-130 to repeat and appear on

       American Bank borrowers’ HUD-1 statements in Section 1100.

108.   As a continuing pattern and regular business practice, American Bank chooses to omit and

       fails to describe anywhere on a borrower’s HUD-1 statement the amount of the kickback

       received by American Bank related to the borrower’s loan or the fact that All Star has paid

       a kickback to American Bank for the assignment and referral of the borrower’s loan.

       American Bank is required to report the kickback on Line 808 of the HUD-1, and perhaps

       other lines.




                                               36
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 37 of 56



109.   As a continuing pattern of practice, American Bank chooses to omit and fail to describe

       anywhere on a borrower’s HUD-1 statement that the borrower is being charged or the

       amount of any American Bank or Kickback Overcharge or other flat fee associated with

       the Kickback Agreement and/or the agreement fixing prices. American Bank is required

       to itemize these amounts in the in Section 1100 or Section 1300 of the HUD-1. Instead,

       American Bank choose to omit any description of the American Bank and Kickback

       Overcharges from these sections and fraudulently lump the amount of the American Bank

       and Kickback Overcharges into the amounts associated with legitimate title and settlement

       services, such as title examination and/or abstract. This is fraudulent because the American

       Bank and Kickback Overcharges are not associated with any legitimate title and settlement

       service and charged solely for the purpose of paying for illegal kickbacks.

110.   Lenders authorized to underwrite government insured or guaranteed loans – such as VA or

       FHA loans - use charts produced by the Department of Housing and Urban Development

       (“HUD”) listing the Mean, Median, and 80th percentile of settlement services charges by

       state to measure a “reasonable and customary” settlement service fee per 24 C.F.R. §

       203.27.

111.   These authorized lenders require their mortgage broker correspondents and wholesalers,

       like American Bank, to follow these charts.

112.   828 of the 847 loans assigned and referred by American Bank to All Star during the time

       period of the All Star Scheme – 98% - were VA or FHA loans. American Bank was

       required to certify that the charges on these loans complied with these guidelines per 24

       C.F.R. § 203.27 and 24 C.F.R. § 203.255. This certification is presented to borrowers on

       the “Direct Endorsement” form.



                                               37
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 38 of 56



113.   As a regular business practice, American Bank falsely certified borrowers Direct

       Endorsement. These certifications were false because the fees charged borrowers did not

       comply with HUD regulations because the charges resulting from the Kickback Agreement

       and agreement fixing prices are unnecessarily increased by the American Bank and

       Kickback Overcharges, not reasonable and customary, and included amounts not

       associated with any legitimate title and settlement service.

114.   These false representations and omissions, presented to American Bank borrowers by All

       Star – as American Bank’s agent – at closing, fraudulently conceal: (i) the illegal

       kickbacks; (ii) the fact and amount of the American Bank and Kickback Overcharges and

       the fact that borrowers are being charged an amount not associated with a legitimate title

       and settlement service; (iii) the coordinated business relationship between American Bank

       and All Star under the Kickback Agreement, the agreement fixing prices, and the pattern

       of racketeering activity All Star performs with American Bank in furtherance of the All

       Star Scheme and the fact of American Bank’s borrowers’ actual damages and injury

       therefrom.

IV.    Plaintiffs’ Reasonable Diligence

115.   As a result of the fraudulent concealments by American Bank, American Bank, and All

       Star, Plaintiffs Ekstrom and Carnahan (and all members of the alleged Class) had no actual

       notice before, at or after the closing of their American Bank loans of the illegal kickbacks,

       the exchange of any thing of value between American Bank and All Star related to their

       American Bank loan, the resulting American Bank and Kickback Overcharges, or the

       coordinated business relationship of American Bank and All Star under the Kickback




                                                38
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 39 of 56



       Agreement, the agreement fixing prices, and the pattern of racketeering activity All Star

       performs with American Bank in furtherance of the All Star Scheme.

116.   Plaintiffs exercised reasonable diligence before, during and after the closing of their loans.

          A. Plaintiff Ekstrom’s Reasonable Diligence.

117.   Plaintiff Ekstrom receives loan documents prepared by American Bank in advance of his

       closing and reviews those loan documents.

118.   Plaintiff Ekstrom believes, and therefore alleges, that his pre-closing loan documents

       include a “Good Faith” Estimate prepared by American Bank.

119.   American Bank choose to omit from his “Good Faith” Estimate any description or

       statement of the coordinated business relationship between American Bank and All Star

       and to include the fraudulent representations and omissions described in ¶¶ 98-104.

       Plaintiff Ekstrom believes and therefore alleges that his “Good Faith” Estimate does not

       identify All Star as the provider of any title settlement service related to his refinance.

120.   American Bank choose to include in his pre-closing documents the false allocation of fees

       and a false APR as described in ¶¶ 86-96. Plaintiff Ekstrom’s belief is supported by the

       allocation of fees in his HUD-1, which is consistent with American Bank’ and All Star’s

       pattern of false allocation of fees and false statement of the APR.

121.   American Bank makes the false statements and omissions in Plaintiff Ekstrom’s pre-

       closing loan documents for the purposes of concealing, and did so conceal from Plaintiff

       Ekstrom, the coordinated business relationship between American Bank and All Star, the

       Kickback Agreement, the fact, nature and amount of the illegal kickbacks related to

       Plaintiff Ekstrom’s loan, the agreement fixing prices and the fixed nature of prices charged

       Plaintiff Ekstrom for title and settlement services.



                                                 39
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 40 of 56



122.   As is reasonable under the circumstances, Plaintiff Ekstrom believes these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Ekstrom did not believe, that: (i) a coordinated business

       relationship exists between American Bank and All Star; (ii) there has been any payment

       or exchange of a thing of value between American Bank and All Star related to the

       assignment and referral of Plaintiff Ekstrom’s loan for title and settlement services; or (iii)

       the prices he will be charged for title and settlement services are the result of Kickback

       Agreement between American Bank and All Star and the pattern of racketeering activity

       All Star and American Bank conduct in furtherance of the All Star Scheme.

123.   Plaintiff Ekstrom acts diligently during the closing or settlement of his loan. As a condition

       of funding his loan, American Bank require Plaintiff Ekstrom to participate in a closing,

       and he attends and fully participates in the required closing.

124.   At the closing of his loan, Plaintiff Ekstrom receives from All Star, or its agent, all of the

       loan documents required by American Bank to close his loan, including a HUD-1.

125.   Plaintiff Ekstrom believes, and therefore avers, that American Bank and All Star choose to

       omit from the documents Plaintiff Ekstrom receives at closing, including his HUD-1, any

       description or statement of the coordinated business relationship between American Bank

       and All Star under the Kickback Agreement and/or agreement fixing prices.

126.   American Bank and All Star choose to omit from the documents Plaintiff Ekstrom receives

       at closing, including his HUD-1, any description or statement of any payment, amount or

       thing of value that was paid by All Star to American Bank, or received by American Bank

       from All Star, related to Plaintiff Ekstrom’s loan.




                                                 40
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 41 of 56



127.   American Bank and All Star choose to include in the documents Plaintiff Ekstrom receives

       at closing, including his HUD-1, the false allocation of fees as described in ¶¶86-96 and

       the resulting fraudulent representations and omissions as described in ¶¶105-109

128.   American Bank chose to include in the documents Plaintiff Ekstrom receives at closing the

       false certification described in ¶¶ 110-114.

129.   American Bank and All Star make the fraudulent omissions and representations and false

       certifications in Plaintiff Ekstrom’s loan closing documents for the purposes of concealing,

       and did so conceal from Plaintiff Ekstrom, the coordinated business relationship between

       American Bank and All Star, the Kickback Agreement, the fact, nature, and amount of the

       illegal kickback related to Plaintiff Ekstrom’s loan, the agreement fixing prices, the

       American Bank and Kickback Overcharges, and Plaintiff Ekstrom’s injuries and actual

       damages therefrom.

130.   As is reasonable under the circumstances, Plaintiff Ekstrom believes these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Ekstrom does not believe, that: (i) a coordinated business

       relationship exists between American Bank and All Star; (ii) there has been any payment

       or exchange of a thing of value between American Bank and All Star related to the

       assignment and referral of Plaintiff Ekstrom’s loan for title and settlement services; (iii)

       include the American Bank and Kickback Overcharges or any other amount not associated

       with any legitimate title and settlement service; or (iv) the prices charged for title and

       settlement services are fixed and the result of Kickback Agreement between American

       Bank and All Star, the related agreement fixing prices and the pattern of racketeering

       activity All Star and American Bank conduct in furtherance of the All Star Scheme.



                                                41
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 42 of 56



131.   Plaintiff Ekstrom acts diligently after his closing. On or about June 10, 2019, Plaintiff

       Ekstrom receives a letter from undersigned counsel describing an investigation of

       American Bank and All Star. This is Plaintiff Ekstrom’s first indication of any potential

       wrongful, illegal, and/or actionable conduct by anyone.

132.   Within days, Plaintiff Ekstrom contacts and retains counsel. Plaintiff Ekstrom files this

       Complaint within a year of becoming aware of facts giving rise to his causes of action.

           B. Plaintiff Carnahan’s reasonable diligence.

133.   Plaintiff Carnahan receive loan documents prepared by American Bank in advance of their

       closing and review those loan documents.

134.   Based on the amounts reported on her HUD-1 settlement statement, Plaintiff Carnahan

       alleges that her pre-closing loan documents include a “Good Faith” Estimate prepared by

       American Bank.

135.   American Bank choose to omit from Plaintiff Carnahan’s “Good Faith” Estimate any

       description or statement of the coordinated business relationship between American Bank

       and All Star and to include the fraudulent representations and omissions described in ¶¶98-

       104. Plaintiff Carnahan believes and therefore aver that their “Good Faith” Estimate does

       not identify All Star as the provider of any title settlement service related to their refinance.

136.   American Bank choose to include in their pre-closing documents American Bank and All

       Star’s false allocation of fees and a false APR as described in ¶¶86-96. Plaintiff Carnahan’s

       belief as to the allocation of fees reflected on the “Good Faith” Estimate is supported by

       the allocation of fees on Plaintiff Carnahan’s HUD-1, which is consistent with All Star and

       American Bank’ pattern of false allocation of fees and resulting false APR. See Carnahan

       HUD-1, Exhibit 18.



                                                  42
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 43 of 56



137.   American Bank makes the false statements and omissions in Plaintiff Carnahan’s pre-

       closing loan documents for the purposes of concealing, and did so conceal from Plaintiff

       Carnahan, the coordinated business relationship between American Bank and All Star, the

       Kickback Agreement, the fact, nature and amount of the illegal kickbacks related to the

       Plaintiff Carnahan’s American Bank loan, the agreement fixing prices and the fixed nature

       of prices charged Plaintiff Carnahan for title and settlement services.

138.   As is reasonable under the circumstances, the Plaintiff Carnahan believes these pre-closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Carnahan did not believe, that: (i) a coordinated business

       relationship exists between American Bank and All Star; (ii) there has been any payment

       or exchange of a thing of value between American Bank and All Star related to the

       assignment and referral of Plaintiff Carnahan’s loan for title and settlement services; or

       (iii) the prices she will be charged for title and settlement services are the result of Kickback

       Agreement and/or price fixing agreements between American Bank and All Star and the

       pattern of racketeering activity All Star and American Bank conduct in furtherance of the

       All Star Scheme.

139.   Plaintiff Carnahan acts diligently during the closing or settlement of their loan. As a

       condition of funding their loan, American Bank require Plaintiff Carnahan to participate in

       a closing, and Plaintiff Carnahan attends and fully participates in the required closing and

       review all documents with All Star’s representative.

140.   At the closing of her loan, Plaintiff Carnahan receives from All Star, or its agent, all of the

       loan documents required by American Bank to close Plaintiff Carnahan ‘s American Bank




                                                  43
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 44 of 56



       loan, including a HUD-1. Plaintiff Carnahan reviews and signs all of the documents All

       Star presents at the closing, including the HUD-1.

141.   American Bank and All Star choose to omit from the documents Plaintiff Carnahan

       receives at closing, including her HUD-1, any description or statement of the coordinated

       business relationship between American Bank and All Star under the Kickback Agreement

       and/or agreement fixing prices. See Exhibit 18.

142.   American Bank and All Star choose to omit from the documents Plaintiff Carnahan

       receives at closing, including her HUD-1, any description or statement of any payment,

       amount or thing of value that was paid by All Star to American Bank, or received by

       American Bank from All Star, related to Plaintiff Carnahan’s American Bank loan. See

       Exhibit 18.

143.   American Bank and All Star choose to include in the documents Plaintiff Carnahan

       receives at closing, including her HUD-1, the false allocation of fees as described in ¶¶86-

       96 and the resulting fraudulent representations and omissions as described in ¶¶105-109.

144.   American Bank choose to include in Plaintiff Carnahan’s loan documents presented at

       closing the false certification described in ¶¶110-114.

145.   American Bank and All Star make the fraudulent omissions and representations and false

       certifications in Plaintiff Carnahan’s loan closing documents for the purposes of

       concealing, and did so conceal from Plaintiff Carnahan, the coordinated business

       relationship between American Bank and All Star, the Kickback Agreement, the fact,

       nature, and amount of the illegal kickback related to Plaintiff Carnahan’s loan, the fixed

       nature of the prices charged for title and settlement services, and Plaintiff Carnahan’s

       injuries and actual damages therefrom.



                                                44
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 45 of 56



146.   As is reasonable under the circumstances, Plaintiff Carnahan believes these closing

       documents and the representations made therein. A reasonable borrower would have no

       reason to believe, and Plaintiff Carnahan does not believe, that: (i) a coordinated business

       relationship exists between American Bank and All Star; (ii) there has been any payment

       or exchange of a thing of value between American Bank and All Star related to the

       assignment and referral of Plaintiff Carnahan’s American Bank loan for title and settlement

       services; (iii) include the American Bank and Kickback Overcharges or any other amount

       not associated with any legitimate title and settlement service; or (iv) the prices charged

       for title and settlement services are fixed and the result of Kickback Agreement between

       American Bank and All Star, the related agreement fixing prices and the pattern of

       racketeering activity All Star and American Bank conduct in furtherance of the All Star

       Scheme.

147.   Plaintiff Carnahan acts diligently after her closing. On or about June 10, 2019, Plaintiff

       Carnahan receives a letter from undersigned counsel describing an investigation of All Star

       and American Bank. This is Plaintiff Carnahan’s first indication of any potential wrongful,

       illegal, and/or actionable conduct by anyone.

148.   Within days, Plaintiff Carnahan contacts and retains counsel. Plaintiff Carnahan files this

       Complaint within a year of becoming aware of facts giving rise to their causes of action.

V.     Accrual and Tolling of Limitations

149.   The limitations period provided in 15 U.S.C. §15(b), applicable to claims pursuant to 18

       U.S.C. §1964, is subject to the discovery of injury rule. Detrick v. Panalpina, 108 F.3d

       529 (4th Cir. 1997) cert. denied 1997 U.S. LEXIS 4626. American Bank’s affirmative and

       fraudulent acts precluded American Bank borrowers, including Plaintiffs and Class



                                               45
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 46 of 56



       Members, from discovering their actual damages and injuries caused by the pattern of

       racketeering activity that American Bank and All Star conduct in furtherance of the All

       Star Scheme.

150.   As a result, Plaintiffs’, and Class Members’, claims pursuant to 18 U.S.C. § 1964 did not

       accrue, for the purpose of the limitations period provided in 15 U.S.C. § 15(b), until such

       time as Plaintiffs, and Class Members, knew, or should have known, of their injury – for

       Plaintiffs on or about June 10, 2019.

151.   In addition and in the alternative, as a result of American Bank’ and All Star’s fraudulent

       concealments and Plaintiffs’ reasonable diligence before, during and after the closing of

       Plaintiffs’ loans, the statute of limitations as to all causes of action pled herein are and

       should be tolled beginning on the date of each Plaintiffs’ loan closing and continuing until

       the learning of facts giving rise to the causes of action pled herein, for Plaintiffs on or

       about June 10, 2019.

152.   Plaintiffs believe, and therefore aver, that the fraudulent concealments described herein

       were an integral component of the Kickback Agreement and the All Star Scheme, and

       typical of all alleged Class Members’ transactions such that all Class Members are entitled

       to fraudulent concealment tolling of applicable limitations period.

                                             COUNT I
                 Violation of the Real Estate Settlement Procedures Act (RESPA),
                                        12 U.S.C. § 2607(a)

153.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

154.   All transactions at issue in the instant complaint are incident to or part of real estate

       settlement services involving federally related mortgage loans and thereby are subject to

       the provisions of RESPA, 12 U.S.C. § 2601, et seq.



                                                46
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 47 of 56



155.   American Bank, by and through their brokers, loan officers, employees and/or agents,

       received and accepted things of value paid by All Star in exchange for the assignment and

       referral of business to All Star in violation of RESPA, 12 U.S.C. § 2607(a).

156.   All loans referred to All Star under the Kickback Scheme were secured by first or

       subordinate liens on residential real property and were made in whole or in part by

       American Bank and/or its affiliates whose deposits or accounts are insured by the Federal

       Government and/or who are regulated by an agency of the Federal Government.

157.   The payment and/or arranging of payment of kickbacks to American Bank by All Star and

       American Bank’s receipt thereof constitute a violation of § 8(a) of RESPA, which prohibits

       the payment of referral fees or kickbacks pursuant to an agreement in connection with the

       origination or brokering of federally related mortgage loans.

158.   The payments from All Star to American Bank were not associated with any goods, facility

       or service actually provided by American Bank, or any of its agents and/or employees, to

       All Star, and in addition or in the alternative, the value of any good, facility or service

       provided claimed to be provided by American Bank to All Star is not reasonably related to

       the payment from All Star such that the payment is not “bona fide” or within the protection

       of 12 U.S.C. §2607(c)(2).

159.   In addition, All Star’s laundering of money through the third party marketing companies

       was always solely expressly payments to American Bank for the assignment and referral

       of American Bank loans and to conceal the illegal kickbacks, and not for the third party

       marketing company’s provision of any goods or services to All Star.

160.   In the alternative, any payment made by All Star to American Bank and/or laundered

       through any third party marketing company is far greater, and not reasonably related, to



                                               47
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 48 of 56



       All Star’s nominal presence in the solicitations and were in reality simply kickbacks

       designed to look like legitimate payments.

161.   As successor in interest to American Bank, Congressional Bank is liable for American

       Bank’s RESPA violations pled herein under the law controlling the merger described in

       ¶11, general successor liability principles, and, on information and belief, the express terms

       of the merger agreement.

162.   Plaintiffs allege claims for violations of 12 U.S.C. §2607(a) on their own behalf and

       pursuant to Fed. R. Civ. P. 23 with the class defined as follows:

              All individuals in the United States who were borrowers on a
              federally related mortgage loan (as defined under the Real Estate
              Settlement Procedures Act, 12 U.S.C. § 2602) originated or
              brokered by American Bank for which All Star Title, Inc. provided
              a settlement service, as identified in Section 1100 on the borrower’s
              HUD-1, between January 1, 2009, and December 31, 2011.
              Exempted from this class is any person who, during the period of
              January 1, 2009 through December 31, 2011, was an employee,
              officer, member and/or agent of American Bank, Congressional
              Bank or All Star Title, Inc.

       (the “RESPA Class”).

163.   There are questions of law and fact common to the claims of each and all members of the

       RESPA Class. These common questions include, but are not limited to:

       a.   Whether there existed a referral agreement between American Bank and All Star

            whereby American Bank agreed to assign and refer American Bank loans, refinances

            and reverse mortgages to All Star in return for kickbacks;

       b.   Whether American Bank and its employees and/or agents received illegal kickbacks

            from All Star for the assignment and referral of business to All Star;

       c.   Whether the illegal kickbacks to American Bank and its employees and/or agents

            violated RESPA;

                                                48
            Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 49 of 56



       d.     Whether American Bank and All Star used third party marketing companies to launder

              kickbacks related to American Bank loans;

       e.     Whether Plaintiffs and RESPA Class Members were forced to pay higher and

              unnecessarily increased charges for settlement services;

       f.     Whether American Bank used sham invoices and payment records to actively and

              fraudulently conceal the payment, receipt and acceptance of illegal kickbacks;

       g.     Whether American Bank disclosed or described to any borrower its coordinated

              business relationship with All Star or the fact that a thing of value had been exchanged

              between American Bank and All Star related to any borrower’s loan;

       h.     Whether American Bank disclosed or described on any borrowers “Good Faith”

              Estimate, HUD-1 or other loan document American Bank’ coordinated business

              relationship with All Star or the fact that a thing of value had been exchanged between

              American Bank and All Star related to any borrower’s loan;

       i.     Whether despite exercising reasonable due diligence, Plaintiffs and RESPA Class

              Members did not and could not have learned of the illegal kickbacks until contacted

              by counsel.

       j.     Whether Plaintiffs and RESPA Class Members are entitled to treble damages under

              RESPA; and

       k.     Whether Plaintiffs and RESPA Class Members are entitled to attorneys’ fees and

              expenses under RESPA.

164.   These common issues of law and fact predominate over any question affecting only

       individual RESPA Class Members.




                                                  49
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 50 of 56



165.   Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

       RESPA Class Members and are subject to the same statutory measure of damages set forth

       in 12 U.S.C. § 2607(d)(2).

166.   Plaintiffs will fairly and adequately protect the interests of the RESPA Class. The

       Plaintiffs’ interests and the interests of all other members of the RESPA Class are identical.

167.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class and settlement class counsel in multiple U.S.

       District Courts in similar litigation, and will adequately represent the RESPA Class’

       interests.

168.   The RESPA Class consists of borrowers on more than 800 loans, and thus are so numerous

       that joinder of all members is impracticable.

169.   Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for Defendant.

170.   This action entails questions of law and fact common to RESPA Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

171.   Most members of the RESPA Class are unaware of their rights to prosecute a claim against

       American Bank and/or its successor in interest, Congressional Bank.

172.   No member of the RESPA Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).



                                                50
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 51 of 56



                                            COUNT II
             Violations of Racketeer Influenced & Corrupt Organizations Act (RICO)
                                          18 U.S.C. §1962

173.   Plaintiffs incorporate the above stated paragraphs as if restated herein.

174.   American Bank is a “person” for the purposes of 18 U.S.C. §1962(a).

175.   American Bank and All Star associate in fact and form an enterprise (the “Enterprise”) for

       the purpose of 18 U.S.C. § 1962(a). For a continuous period of at least eighteen months,

       American Bank and All Star associate and commit the predicate acts pled herein, which

       acts are separate and in addition to their legitimate mortgage and settlement service

       operations, for the common purpose of defrauding borrowers into paying higher and fixed

       prices for title and settlement services. The activities of the Enterprise affect interstate

       commerce across more than 30 states.

176.   American Bank and All Star associate and perpetrate the All Star Scheme for the purpose

       of defrauding borrowers into paying fixed and higher prices for title and settlement services

       related to American Bank loans, and to pay amounts not associated with any legitimate title

       or settlement services and to thereby deprive borrowers of their money and/or property.

177.   The use of the interstate U.S. Mail and wires by American Bank and All Star in furtherance

       of the All Star Scheme constitute mail and wire fraud as defined under 18 U.S.C. §§ 1341

       and 1343, serve as predicate acts, and constitute a pattern of racketeering activity.

178.   American Bank received income derived from this pattern of racketeering activity in the

       form of the kickbacks paid by All Star to American Bank, and through the interest, fees

       and other income earned on American Bank mortgages, refinances and reverse mortgages

       resulting from the pattern of racketeering activity.




                                                51
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 52 of 56



179.   American Bank improperly used and invested the income it received from the pattern of

       racketeering activity in furtherance of the activities of the Enterprise and for the purpose

       of luring borrowers into the All Star Scheme in violation of 18 U.S.C. § 1962(a).

180.   As a direct and proximate result of American Bank’ pattern of racketeering activity,

       Plaintiffs and Class Members were injured and suffered actual damages in the amount of

       at least $150.

181.   As successor in interest to American Bank, Congressional Bank is liable for American

       Bank’s RICO violations pled herein under the law controlling the Merger identified in ¶11,

       general successor liability principles, and, on information and belief, the express terms of

       the merger agreement.

182.   Plaintiffs allege claims pursuant to 18 U.S.C. § 1964(c) on their own behalf and pursuant

       to Fed. R. Civ. P. 23 for violations of 18 U.S.C. § 1962(a) (“RICO Class”), with the alleged

       RICO Class defined as:

              All individuals in the United States who were borrowers on a loan
              originated or brokered by American Bank for which All Star Title,
              Inc. provided a settlement service, as identified in Section 1100 on
              the borrower’s HUD-1, between January 1, 2009, and December 31,
              2011. Exempted from this class is any person who, during the
              period of January 1, 2009 through December 31, 2011, was an
              employee, officer, member and/or agent of American Bank,
              Congressional Bank, or All Star Title, Inc.

183.   The RICO Class consists of borrowers on more than 800 loans, and thus are so numerous

       that joinder of all members is impracticable.

184.   There are questions of law and fact common to the claims of each and all members of the

       RICO Class. These common questions include, but are not limited to:

          a. Whether American Bank and All Star formed an enterprise;

          b. Whether the activities of the Enterprise affected interstate commerce;

                                               52
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 53 of 56



          c. Whether one purpose of the All Star Scheme was to deprive borrowers of money

             or property;

          d. Whether American Bank and All Star used the interstate U.S. Mail in furtherance

             of the activities of the Enterprise including the All Star Scheme,

          e. Whether American Bank and All Star used the interstate wires in furtherance of the

             activities of the Enterprise including the All Star Scheme;

          f. Whether American Bank received income from a pattern of racketeering activity;

          g. Whether American Bank used income derived from a pattern of racketeering

             activity in support of, or in furtherance of, the activities of the Enterprise, including

             the All Star Scheme;

          h. Whether American Bank actively conceal the All Star Scheme and resulting fixed

             prices and overcharges;

          i. Whether Plaintiffs’ and RICO Class members knew or should have known of their

             injuries resulting from American Bank’ violation of 18 U.S.C. §1962(a);

          j. Whether American Bank’ and All Star’s fraudulent concealments prevented

             Plaintiffs and RICO Class members from discovering their injuries proximately

             caused by American Bank’ pattern of racketeering activity;

          k. Whether Plaintiffs and the RICO Class are entitled to treble damages pursuant to

             18 U.S.C. §1964(c); and

          l. Whether Plaintiffs and the RICO Class are entitled to attorneys’ fees and expenses

             pursuant to 18 U.S.C. §1964(c).

185.   These common issues of law and fact predominate over any question affecting only

       individual RICO Class Members.



                                                53
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 54 of 56



186.   Plaintiffs’ transactions and claims are typical of the claims or defenses of the respective

       RICO Class Members.

187.   Plaintiffs will fairly and adequately protect the interests of the RICO Class. The interests

       of the named Plaintiffs and all other members of the RICO Class are identical.

188.   Plaintiffs’ counsel has substantial experience in complex litigation and class action

       proceedings, have been approved as class counsel in related litigation, and will adequately

       represent the RICO Class’s interests.

189.   Separate actions by individual members of the class would create a risk of inconsistent or

       varying adjudications with respect to individual members of the class that would establish

       incompatible standards of conduct for Defendants.

190.   This action entails questions of law and fact common to RICO Class Members that

       predominate over any questions affecting only individual plaintiffs; therefore, a class

       action is superior to other available methods of fair and efficient adjudication of this

       litigation.

191.   Most members of the RICO Class are unaware of their rights to prosecute a claim against

       American Bank and/or its successor in interest, Congressional Bank.

192.   No member of the RICO Class has a substantial interest in individually controlling the

       prosecution of a separate action, but if he or she does, he or she may exclude himself or

       herself from the class upon the receipt of notice under Fed. R. Civ. P. 23(c).

WHEREFORE, Plaintiffs respectfully demand:

                     a. This Court certify the RESPA and/or RICO Classes pursuant to Federal

                        Rule of Civil Procedure 23 and set this matter for trial;




                                                  54
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 55 of 56



                 b. Judgment for Plaintiffs and RESPA Class Members against Congressional

                       Bank, as successors in interest to American Bank, and award Plaintiffs and

                       RESPA Class Members an amount equal to three times the amount of any

                       charge paid for such settlement services, pursuant to 12 U.S.C. §

                       2607(d)(2);

                 c. Demand judgment for Plaintiffs and RICO Class Members against

                       Congressional Bank, as successors in interest to American Bank, and award

                       Plaintiffs and RICO Class Members damages in the amount equal to three

                       times the actual damages caused by American Bank’s scheme to defraud

                       and pattern of racketeering activity conducted in furtherance thereof;

                 d. Reasonable attorneys’ fees, interest and costs pursuant to 12 U.S.C. §

                       2607(d)(5), 15 U.S.C. § 15(a), and/or 18 U.S.C. §1964(c); and

                 e. For such other and further relief as this Court deems proper.


Dated: June 5, 2020,                                   Respectfully submitted,


 ______/s/____________________                       _______/s/________________
 Timothy F. Maloney, Esq. #03381                     Michael Paul Smith, Esq. #23685
 Veronica B. Nannis, Esq. #15679                     Melissa L. English, Esq. #19864
 Joseph, Greenwald & Laake, P.A.                     Smith, Gildea & Schmidt, LLC
 6404 Ivy Lane, Suite 400                            600 Washington Avenue, Suite 200
 Greenbelt, Maryland 20770                           Towson, Maryland 21204
 (301) 220-2200 / (301) 220-1214 (fax)               (410) 821-0070 / (410) 821-0071 (fax)
 Email: tmaloney@jgllaw.com                          Email: mpsmith@sgs-law.com
 vnannis@jgllaw.com                                  menglish@sgs-law.com
 Co-Counsel for Plaintiffs and Class Members         Counsel for Plaintiffs and Class Members




                                 PRAYER FOR JURY TRIAL

                                                55
        Case 1:20-cv-01501-ELH Document 1 Filed 06/05/20 Page 56 of 56




      Plaintiffs and Class Members hereby request a trial by jury on the foregoing Class Action

Complaint.

                                                      Respectfully submitted,


 ______/s/____________________                      _______/s/________________
 Timothy F. Maloney, Esq. #03381                    Michael Paul Smith, Esq. #23685
 Veronica B. Nannis, Esq. #15679                    Melissa L. English, Esq. #19864
 Joseph, Greenwald & Laake, P.A.                    Smith, Gildea & Schmidt, LLC
 6404 Ivy Lane, Suite 400                           600 Washington Avenue, Suite 200
 Greenbelt, Maryland 20770                          Towson, Maryland 21204
 (301) 220-2200 / (301) 220-1214 (fax)              (410) 821-0070 / (410) 821-0071 (fax)
 Email: tmaloney@jgllaw.com                         Email: mpsmith@sgs-law.com
 vnannis@jgllaw.com                                 menglish@sgs-law.com
 Co-Counsel for Plaintiffs and Class Members        Counsel for Plaintiffs and Class Members




                                               56
